EMPLOYMENT AGREEMENT





THIS EMPLOYMENT AGREEMENT

("Agreement"), dated this 9th day of February, 2004, is entered into by and
between HAROLD'S STORES, INC., an Oklahoma corporation (the "Company"), and
Clark Hinkley, an individual ("Employee"). This Employment Agreement supercedes
the Employment Agreement dated February 23, 2001 and the First Amendment to
Employment Agreement dated February 4, 2003.





In consideration of the mutual covenants herein contained, the parties hereto
agree as follows:



1. Employment.

The Company hereby employs Employee and Employee accepts employment upon the
terms and conditions set forth herein.





2. Term.

This Agreement shall take effect as of February 9, 2004 and, with the exception
stated in paragraph 3 hereof, shall continue until January 31, 2005. Employee's
employment with Company shall terminate effective January 31, 2005.





3. Duties of Employee.

Employee shall serve as the Consultant to the Chief Executive Officer of the
Company and shall report directly to the Chief Executive Officer. From July 1,
2004 through January 31, 2005, Employee shall make himself available for
transitional consulting services upon request of the Board of Directors of
Company (the "Board") or the CEO. If Employee no longer resides in Dallas during
such time period and the Company requests his presence in Dallas, or any other
location, then Company will reimburse Employee for his reasonable travel
expenses.





4. Board Service

. Employee shall serve on the Board through the annual meeting date of the Board
in June, 2006. From the Effective Date of this Agreement through January 31,
2005, Employee shall serve on the Board for no additional compensation. From and
after January 31, 2005, through the date of the annual meeting of the Board in
June, 2006, Employee shall receive the same compensation as other non-employee
members of the Board.





5. Compensation.



5.1. Base Salary.

The Company shall pay Employee for all services rendered hereunder a base salary
(the "Base Salary") as follows: (i) at the rate of Four Hundred Fifty Thousand
Dollars ($450,000) per annum through June 30, 2004, and (ii) from July 1, 2004
through January 31, 2005, the rate of Two Hundred Fifty Thousand Dollars
($250,000.00) per annum, both amounts payable in accordance with the normal
payroll practices of the Company in effect from time to time with respect to its
executive officers. Employee's Base Salary shall be subject to withholding and
other applicable taxes.





5.2. Employee Benefits.

Through January 31, 2005, Employee shall be reimbursed for all reasonable travel
and business expenses incurred by him in connection with the performance of his
duties; provided, that in lieu of reimbursement for food and lodging while on
business travel to New York City, the Company shall instead pay Employee an
additional per diem of $250.00 for travel during regular business days requiring
an overnight stay. Employee will also receive such vacation, pension, thrift,
medical insurance, life and disability insurance, expense reimbursement,
cellular phone service, indemnification rights, liability insurance benefits and
such other benefits as are provided generally to executive employees of the
Company; provided, however, that this Agreement shall not be construed to afford
Employee any greater rights to benefits under any of such programs than are
provided under the terms thereof or prohibit the Company from amending or
discontinuing any such plans in accordance with the terms of such plans.
Notwithstanding the foregoing, through June 30, 2004, the benefits to Employee
shall also include, but not be limited to, (i) four (4) weeks of paid vacation
per year accrued on the effective date of this Agreement; and (ii) $25,000 per
year paid monthly in equal increments expressly for: (a) dues and reasonable
expenses incurred in connection with the use of an Employee-owned membership, if
any, in a country club of his choosing in the Dallas area, (b) the costs and
expenses of maintaining an Employee-owned automobile used by Employee in the
conduct of his business, and (c) such other expenses as are customarily provided
to chief executive officers of other, comparable corporations. Employee will
also be provided with a cellular telephone, at company expense, through January
31, 2005, with utilization to be for company purposes.





5.4 Stock Options.

Employee's stock options are as specified in that certain Stock Option Agreement
dated February 23, 2001, and the First Amendment to Stock Option Agreement of
even date herewith.





6.

Extent of Services. While employed during from the effective date hereof through
January 31, 2005, pursuant to this Agreement, Employee shall devote his entire
business time and attention to the Company's business; provided, that nothing
herein shall be construed as restricting Employee's right to engage in
community, charitable or similar activities so long as such other activities do
not interfere with the proper discharge of his duties under this Agreement.
Employee may serve on the board of directors or similar bodies of other
organizations so long as such service does not interfere with the proper
discharge of his duties under this Agreement and the Company's Board of
Directors has expressly approved of such service by Employee.





7. Job Location.

Employee's primary job location will be at the Company's principal offices in
Dallas, Texas. However, subject to the provisions of paragraph 5 hereof,
Employee is not expected to continue to reside in the Dallas, Texas area once a
closing on the sale of his personal residence in Dallas, Texas has occurred.





8. Termination.



8.1 Termination for Cause.

The Company may at any time terminate this Agreement and Employee's employment
with the Company for "Cause" (as herein defined), and Employee shall be paid all
salary and other benefits already earned but not yet paid (the "Accrued
Amounts") and no more. The term Cause as used herein shall mean (i) conviction
of, or a plea of nolo contendere to any crime involving moral turpitude (ii)
conviction of, or a plea of nolo contendere to any felony resulting or intended
to result directly or indirectly in gain or personal enrichment to Employee at
the expense of the Company, (iii) violation by Employee of any law or regulation
applicable to Employee or to the Company or its business, or any other act of
gross misconduct by Employee, that is reasonably likely to result in material
liability to the Company, (iv) material breach by Employee of any provision of
this Agreement; (v) Employee's failure or refusal to make himself available to
the Board or the CEO for transitional services upon the request of the Board
and/or the CEO, or (vi) willful neglect or repeated failure to perform
Employee's employment duties pursuant to this Agreement; provided, that no
termination shall be treated as a termination for Cause under clause (iv) or
clause (vi) above unless the Board shall have given Employee at least thirty
(30) days' notice of termination, and providing Employee a reasonable
opportunity to cure the alleged breach after written notice thereof. In the
event cause for termination again exists under clauses (iv) or (vi) above
subsequent to Employee's cure, then Company may terminate Employee's employment
for the reasons set forth in clauses (iv) or (vi) at any time with or without
notice.





8.2 Termination for Other than Cause.

The Company may terminate the Employee for any reason other than for cause at
any time, with or without notice. In the event of such termination, Company
shall pay to Employee the remaining Base Salary pursuant to paragraph 4(A)
(through January 31, 2005) in accordance with Company's standard business
practices. In the event of termination of Employee under this Section 8.2,
Employee shall also be entitled to continue his insurance benefits under COBRA
and Employer shall pay the COBRA premiums through January 31, 2005. Employee's
entitlement to the severance benefits set forth herein may be subject to
reduction pursuant to Section 10 hereof.





8.3 Termination by Employee Without Good Reason.

Employee may terminate his employment under this Agreement upon giving Company
sixty (60) days written notice. In the event of any such termination by Employee
that is not for Good Reason (as hereafter defined), the Company shall not be
obligated to pay severance or any benefits under the Severance Policy. For
purposes of this Agreement, Good Reason means any or any combination of the
following occurring without Employee's express consent or except as set forth in
this Agreement: (i) any material diminution in Employee's title or
responsibilities; (ii) Employee is removed from the Board prior to January 31,
2005; (iii) any material diminution in Employee's remuneration or benefits; or
(iv) any material breach by the Company of any provision of this Agreement which
has not been cured within thirty (30) days after notice of such noncompliance
has been given by the Employee to Company.





8.4 Termination by Employee for Good Reason.

If Employee terminates his employment for Good Reason, he shall be entitled to
receive the same severance and benefits in the same amount and on the same terms
as would have been payable or provided to him had he been terminated without
Cause under Section 8.2,







9. Death or Disability During Employment. If Employee dies during the term of
this Agreement, this Agreement shall automatically terminate and the Company
shall pay to Employee's estate the compensation and benefits that would be
otherwise payable to Employee up to the end of the month in which his death
occurred. If Employee becomes disabled during the term of this Agreement so that
he is unable to perform his duties under this Agreement for a period of ninety
(90) consecutive days, either the Company or Employee may terminate the
employment of Employee by the Company. In such event, the Company shall continue
to pay Employee an amount equal to sixty percent of his base annual salary
during the continuation of the severance period described in Section 8.2,



10. Confidential Information and Trade Secrets.

For purposes of this Agreement, the term "Confidential Information" means any
and all data, know-how, designs, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, personnel training materials and techniques, computer software
and programs, systems, improvements, devices, discoveries, concepts, ideas,
designs, methods and information concerning the business and affairs of the
Company, however documented, and any other information of the Company that is a
trade secret of the Company, and all notes summaries or compilations containing
or based, in whole or in part, on any information included in the foregoing.
Employee acknowledges that in the course of his employment by the Company,
Employee will become acquainted with Confidential Information belonging to the
Company. Employee acknowledges and agrees that all Confidential Information of
the Company known or obtained by the Employee, whether before or after the date
hereof, is the property of the Company. Therefore, Employee agrees that Employee
will not, at any time, other than in furtherance of Employee's employment
duties, disclose to any unauthorized persons or use for his own account or for
the benefit of any third party any Confidential Information, whether Employee
has such information in Employee's memory or embodied in writing or other
physical form, without the Company's prior written consent, unless and to the
extent that the Confidential Information is or becomes generally known to and
available for use by the public other than as a result of Employee's fault or
the fault of any other person bound by a duty of confidentiality. Employee
agrees, upon any termination of his employment with the Company and at any other
time the Company may request, to deliver to the Company, or such representatives
as the Company may designate, all documents, memoranda, notes, plans, records,
reports, and other documentation, models, components, devices, or computer
software, whether embodied in a disk or in other form (and all copies of all of
the foregoing), relating to the business, operations, or affairs of the Company
and any other Confidential Information that Employee may then possess or have
under Employee's control.





11. Non Compete and Non-Solicitation Covenants

. Employee agrees that during the term of this Agreement and for a period of one
(1) year from the date that Employee ceases to be employed by the Company for
any reason, Employee shall not, directly or indirectly, individually or as an
employee, partner, officer, director or shareholder (other than a 2% or less
shareholder) or in any other capacity whatsoever, (i) solicit the business of
any current customers of the Company; (ii) acquire, operate, manage or take any
position with any specialty retail apparel or accessories organization that has
retail stores within a fifty mile radius of any retail store operated by the
Company, (iii) serve as an officer, director, employee, agent or consultant to a
specialty retail apparel or accessories organization that has retail stores
within a fifty mile radius of any retail store operated by the Company, or (iv)
establish or operate any specialty retail apparel or accessories organization
that has retail stores within a fifty mile radius of any retail store operated
by the Company. Employee further agrees that during the one year period
following termination of this Agreement, Employee will not recruit, hire, assist
others in recruiting or hiring, discuss employment with, or refer to others
concerning employment, any person who to Employee's knowledge is, or within the
preceding twelve (12) months was, an employee of the Company. Provided, however,
if Employee desires to take a position or any action prohibited by this Section
11, he shall provide Company with written notice of his intent and Company shall
provide written notice to Employee within fourteen (14) working days of whether
or not Company intends to enforce the covenants set forth in this Section 11. If
Company intends to enforce these covenants, then Company shall pay to Employee
the severance pay set forth in Section 8.2 hereof, even if Employee was
terminated for Cause or if Employee terminated without Good Reason. Provided
further, if Company terminates Employee's employment for reasons other than
Cause, Company will not unreasonably withhold its consent to Employee taking
employment in violation of this Section 11 unless the job that Employee intends
to accept is a direct competitor of Company (including without limitation, Ann
Taylor and Talbots) or a retailer of ladies apparel with similar price lines. If
Company gives its consent to allow Employee to accept such other employment,
then Employee shall forfeit his right to the severance benefits set forth in
Section 8.2 hereof.





12. Conflicts of Interest During Employment

. During his employment with the Company, Employee shall not, without the
express written consent of the Company, directly or indirectly, render services
to or for any person or entity, for or without compensation, or engage in any
activity competitive with or adverse to the business interests of the Company,
whether alone, as a partner, an officer, director, employee, shareholder (other
than a 2% or less shareholder), trustee, fiduciary, agent, advisor, consultant
or other representative of any other entity. Nothing in this Section 12 shall be
construed as restricting Employee's right to engage in community, charitable or
similar activities so long as such other activities do not interfere with the
proper discharge of his duties under this Agreement, nor does this Section 12
restrict Employee's right to serve on the board of directors or similar bodies
of other organizations, so long as such service does not interfere with the
proper discharge of his duties under this Agreement and the Company's Board of
Directors has expressly approved of such service by Employee.





13. Certain Remedies.

Employee acknowledges and agrees that (i) breach of any of the covenants and
agreements contained in Sections 10, 11 and 12 hereof will give rise to
irreparable injury to the Company or its Affiliates, inadequately compensable in
damages, (ii) the covenants and agreements contained in Sections 10, 11 and 12
are necessary for the protection of the legitimate business interests of the
Company and its Affiliates and to prevent the Employee from acquiring an unfair
trade advantage and are reasonable in scope and content, and (iii) the covenants
contained in Sections 10, 11 and 12 and the enforcement of specific performance
thereof will not in any way prevent Employee from earning a reasonable
livelihood. In furtherance of the foregoing, the parties hereto expressly intend
and agree that, in the event of any actual or threatened breach by Employee of
the covenants contained in Sections 10, 11 or 12, the Company shall be entitled,
in addition to damages and any other remedies available under law, to specific
performance and to injunctive relief to restrain the actual or threatened breach
of said covenants by Employee. In the event this Agreement or the covenants or
agreements contained in Sections 10, 11 and 12 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of their being too
extensive in any respect, such covenants shall be interpreted to extend only to
the maximum extent in all other respects as to which they may be enforceable,
all as determined by such court in such action.





14. Miscellaneous.



14.1 Notices.

Whenever any notice, demand or request is required or permitted hereunder, such
notice, demand or request shall be hand delivered in person or sent by mail,
registered or certified, return receipt requested, postage prepaid, or by
Federal Express or other overnight delivery service providing evidence of
receipt of delivery to the addresses as set forth below:







If to Employee: CLARK HINKLEY



4200 Shenandoah Drive

Dallas, TX 75205



If to the Company: Harold's Stores, Inc.

ATTN: Jodi L. Taylor

765 Asp Avenue

Norman, Oklahoma 73072



With copy to: Harold's Stores, Inc.

ATTN: Hubert W. Mullins



Dallas Buying Office



5919 Maple Avenue

Dallas, Texas 75235



Any notice, demand or request that shall be served upon either of the parties in
the manner aforesaid shall be deemed sufficiently given for all purposes
hereunder (i) at the time such notices, demands or requests are hand delivered
in person, or (ii) on the date the Federal Express or other overnight delivery
service receipt was signed; or (iii) on the second day after the mailing of such
notice.



Either Company or Employee shall have the right from time to time to designate
by written notice to the other party such other person or persons, and such
other place or places, as Company or Employee may desire written notices to be
delivered or sent in accordance herewith; provided, however, at no time shall
either party be required to send more than an original and one (1) copy of any
such notice, demand or request required or permitted hereunder.



14.2 Governing Law.

This Agreement and all rights and obligations hereunder shall be governed by and
construed in accordance with the laws of the State of Texas (without regard to
its principles of conflicts of laws).





14.3 Entire Agreement; Amendment and Waiver.

This Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes any prior agreement, arrangement and
understanding between the parties regarding the subject matter hereof,
including, without limitation, any previous agreement of employment or
compensation. This Agreement may be amended or changed only in a written
instrument duly executed by each of the parties hereto and any alleged amendment
or change which is not so documented shall not be effective as to the parties.
The provisions of this Agreement may be waived only by the party hereto who is
entitled to the benefit thereof by evidencing such waiver in writing, executed
by such party. Except to the extent waiver or satisfaction is deemed to exist by
the express terms of this Agreement, the failure of any party hereto to enforce
at any time any of the provisions of this Agreement shall in no way be construed
to be a waiver of any such provisions, nor in any way to affect the validity of
this Agreement or any part thereof or the right of any party thereafter to
enforce each and every provision. No waiver of any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.





14.4 Severability.

This Agreement is intended to be performed in accordance with and only to the
extent permitted by all applicable legal requirements. If any provision of this
Agreement or the application thereof to any person or circumstance shall for any
reason and to any extent, be invalid or unenforceable, then the performance of
such offending provision shall be excused by the parties hereto, but the
remainder of this Agreement and the application of such provision to other
persons or circumstances shall not be affected thereby, but rather shall be
enforced to the greatest extent permitted by law.





14.5 Assignability.

Neither this Agreement nor any of Employee's rights or obligations hereunder may
be assigned without the prior written consent of the Company. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators,
successors, trustees and permitted assigns.





14.6. Arbitration.

The parties firmly desire to resolve all disputes arising hereunder without
resort to litigation in order to protect their respective business reputations
and the confidential nature of certain aspects of their relationship.
Accordingly, any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association in accordance with its National Rules
for the Resolution of Employment Disputes, and judgment on the award rendered by
the arbitrator or arbitrators shall be binding and conclusive on the parties,
and shall be kept confidential by the parties to the greatest extent possible.
It is expressly agreed that the arbitration shall occur in a location in Dallas
County, Texas. If any suit, action or proceeding with respect to this Agreement
shall be brought prior to, during or after such arbitration proceedings, then
such suit, action or proceeding shall be brought exclusively in the Texas State
courts of competent jurisdiction in Dallas County, Texas or in the United States
District Court in Dallas County, Texas





14.7 Remedies Cumulative.

All remedies available to the parties or herein expressly conferred shall be
deemed cumulative with and not exclusive of any other remedies expressly
conferred hereby or available to any party, and the exercise of any one remedy
shall not preclude the exercise of any other remedy.





14.8 Survival.

Unless specifically superseded by any subsequent agreement between the Company
and Employee, provisions contained in this Agreement that by their sense and
context are intended to survive the completion of performance, termination or
cancellation of this Agreement (including, without limitation, Sections 9 and
10) shall so survive regardless of whether Employee remains thereafter in the
employ of the Company.





15. Other Agreements

. Employee represents and warrants that he is not a party to any contract or
agreement with any other person or entity which would prevent Employee from
entering into this Agreement or performing the duties prescribed herein, or
otherwise conflict with this Agreement.





IN WITNESS WHEREOF

, the parties have executed this Employment Agreement as of the day and year
first above written.





 

"EMPLOYEE"

____________________________________



CLARK HINKLEY



 

"COMPANY"

HAROLD'S STORES, INC.,





an Oklahoma corporation





 

By:

Name:

Title:

1327224.v2